         Case 1:20-cv-00114-MV-LF Document 6 Filed 02/14/20 Page 1 of 6




                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEW MEXICO


ANDREA CHAVEZ,

                   Plaintiff,
                                                      Case No. 1:20-cv-00114-KK-LF
VS.

THE GEO GROUP INC.,

                   Defendant.


                       ANSWER TO PLAINTIFF’S COMPLAINT FOR
                         DISCRIMINATION AND RETALIATION

       Defendant The GEO GROUP INC., (“Defendant”), hereby answers the Complaint filed

herein by Plaintiff Andrea Chavez.

       1.      Upon information and belief, Defendant admits the allegations in set forth in

paragraph 1 of the Complaint.

       2.      Defendant admits the allegations set forth in paragraph 2 of Plaintiff’s Complaint.

       3.      Defendant denies the allegations set forth in paragraph 3 of Plaintiff’s Complaint.

       4.      Defendant admits the allegations set forth in paragraph 4 of Plaintiff’s Complaint.

       5.      Defendant admits the allegations set forth in paragraph 5 of Plaintiff’s Complaint.

       6.      Defendant denies the allegations set forth in paragraph 6 of Plaintiff’s Complaint.

                                        ALLEGATIONS

       7.      In response to the allegations set forth in paragraph 7 of Plaintiff’s Complaint,

Defendant admits Plaintiff was hired on July 10, 2017.

       8.      In response to the allegations set forth in paragraph 8 of Plaintiff’s Complaint,

Defendant admits that Plaintiff was employed as an Administrative Clerk for a period of her tenure.

       9.      Upon information and belief, Defendant admits the allegations set forth in
         Case 1:20-cv-00114-MV-LF Document 6 Filed 02/14/20 Page 2 of 6




paragraph 9 of Plaintiff’s Complaint.

       10.     In response to the allegations set forth in paragraph 10 of Plaintiff’s Complaint,

Defendant admits that Plaintiff sent a photo to a K9 Officer. Defendant denies the remaining

allegations of paragraph 10.

       11.     Upon information and belief, Defendant admits the allegations set forth in

paragraph 11 of Plaintiff’s Complaint.

       12.     Defendant denies the allegations set forth in paragraph 12 of Plaintiff’s Complaint.

       13.     Defendant denies the allegations set forth in paragraph 13 of Plaintiff’s Complaint.

       14.     Defendant denies the allegations set forth in paragraph 14 of Plaintiff’s Complaint.

       15.     Defendant is without sufficient knowledge or information to form a belief with

respect to the allegations set forth in paragraph 15 of Plaintiff’s Complaint, and therefore denies

the same.

       16.     Upon information and belief and in response to the allegations set forth in paragraph

16, Defendant admits that at some point messages from Lieutenant Rivera to Plaintiff stopped.

Defendant denies the remaining allegations of paragraph 16 of Plaintiff’s Complaint.

       17.     Defendant denies the allegations set forth in paragraph 17 of Plaintiff’s Complaint.

       18.     Defendant denies the allegations set forth in paragraph 18 of Plaintiff’s Complaint.

       19.     Defendant denies the allegations set forth in paragraph 19 of Plaintiff’s Complaint.

       20.     In response to the allegations set forth in paragraph 20 of Plaintiff’s Complaint,

Defendant admits Plaintiff, at one point, could not access her computer. Defendant is without

sufficient knowledge or information to form a belief with respect to the remaining allegations set

forth in paragraph 20 of Plaintiff’s Complaint, and therefore denies the same. Defendant denies

the remaining allegations of paragraph 20 of Plaintiff’s Complaint.




                                                -2-
         Case 1:20-cv-00114-MV-LF Document 6 Filed 02/14/20 Page 3 of 6




       21.     Defendant admits the allegations set forth in paragraph 21 of Plaintiff’s Complaint.

       22.     Defendant admits the allegations set forth in paragraph 22 of Plaintiff’s Complaint.

       23.     Defendant denies the allegations set forth in paragraph 23 of Plaintiff’s Complaint.

       24.     In response to the allegations set forth in paragraph 24, Defendant admits Plaintiff

resigned. Defendant is without sufficient knowledge or information to form a belief with respect

to the remaining allegations set forth in paragraph 24 of Plaintiff’s Complaint, and therefore denies

the same. Defendant denies the remaining allegations of paragraph 24 of Plaintiff’s Complaint.

       25.     Defendant denies the allegations set forth in paragraph 25 of Plaintiff’s Complaint.

                                          COUNT I.
                                    SEX DISCRIMINATION

       26.     In response to the allegations set forth in paragraph 26 of Plaintiff’s Complaint,

Defendant alleges and incorporates by reference its response to paragraphs 1-25 of Plaintiff’s

Complaint as though fully set forth herein.

       27.     Defendant denies the allegations set forth in paragraph 27 of Plaintiff’s Complaint.

       28.     Defendant denies the allegations set forth in paragraph 28 of Plaintiff’s Complaint.

       29.     Defendant denies the allegations set forth in paragraph 29 of Plaintiff’s Complaint.

                                           COUNT II.
                                         RETALIATION

       30.     In response to the allegations set forth in paragraph 30 of Plaintiff’s Complaint,

Defendant alleges and incorporates by reference its response to paragraphs 1-29 of Plaintiff’s

Complaint as though fully set forth herein.

       31.     Defendant denies the allegations set forth in paragraph 31 of Plaintiff’s Complaint.

       32.     Defendant denies the allegations set forth in paragraph 32 of Plaintiff’s Complaint.

       33.     Defendant denies the allegations set forth in paragraph 33 of Plaintiff’s Complaint.




                                                -3-
         Case 1:20-cv-00114-MV-LF Document 6 Filed 02/14/20 Page 4 of 6




        34.     Defendant denies every allegation not expressly admitted in this Answer.

                          DEFENSES AND AFFIRMATIVE DEFENSES

        1.      Plaintiff’s Complaint fails to state a claim upon which relief may be granted.

        2.      Plaintiff’s claims are barred to the extent any claims fall outside the applicable

statute of limitations.

        3.      Likewise, Plaintiff’s claims are barred, in whole or in part, to the extent Plaintiff’s

claims exceed the scope of the charge of discrimination, and therefore failed to exhaust her

administrative remedies.

        4.      Plaintiff’s damages are barred, in whole or in part, to the extent she failed to take

reasonable and necessary steps to mitigate her damages.

        5.      Plaintiff’s claims may be barred, in whole or in part, by the doctrine of after-

acquired evidence.

        6.      If the actions of current, former or employees or agents of Defendant are found to

be wrongful in any way, those actions cannot be attributed to Defendant, and Defendant is not

liable under the concepts of respondeat superior or vicariously liable. For example, Defendant

maintains clear anti-discrimination, anti-harassment, and anti-retaliation policies, and trains its

employees on these policies.

        7.      Defendant alleges that all acts taken by it or anyone acting on its behalf were just,

fair, without malice or intent to retaliate and for lawful, legitimate, non-discriminatory and non-

retaliatory reasons.

        8.      Defendant exercised reasonable care to prevent and correct discriminatory or

retaliatory conduct of which it knew or should it have known. For example, Defendant has

multiple channels available to employees to make complaints of harassment and/or retaliation and,




                                                  -4-
          Case 1:20-cv-00114-MV-LF Document 6 Filed 02/14/20 Page 5 of 6




to the extent Plaintiff did not make complaints, Defendant did not know, nor should it have known

of the alleged discriminatory or retaliatory conduct.

         9.     Punitive damages are not available because the alleged misconduct would be

contrary to the Defendant’s good faith efforts to comply with the New Mexico Civil Rights Act

and other relevant laws. For example, Defendant maintains clear equal employment opportunity,

anti-discrimination and anti-retaliation policies, and trains its employees on these policies in order

to comply with the law.

         10.    Plaintiff has failed to allege facts sufficient to state a claim for compensatory

damages, and/or any other damages or relief sought, or to justify an award of attorneys’ fees or

costs.

         11.    Defendant alleges it is entitled to a set-off of any money paid to Plaintiff, or which

will be paid to Plaintiff, as the result of any other compensation including, for example,

unemployment benefits.

         Because the Complaint is couched, at least in part, in conclusory or vague terms, Defendant

cannot fully anticipate all affirmative defenses that may be applicable to this case. Accordingly,

Defendant hereby reserves the right to assert additional affirmative defenses.

                                     PRAYER FOR RELIEF

         WHEREFORE, Defendant prays for judgment as follows:

         1.     That judgment be entered on Plaintiff’s Complaint in favor of Defendant, and that

the Court dismiss Plaintiff’s Complaint with prejudice in its entirety;

         2.     That Plaintiff take nothing from her Complaint;

         3.     That the Court award Defendant attorneys’ fees and costs of suit incurred herein;

and




                                                 -5-
           Case 1:20-cv-00114-MV-LF Document 6 Filed 02/14/20 Page 6 of 6




         4.        For such other and further relief as the Court deems just and proper.

DATED this 14th day of February, 2020.

                                                      Respectfully Submitted,

                                                      LITTLER MENDELSON, P.C.

                                                      /s/ R. Shawn Oller
                                                      R. Shawn Oller (N.M. Bar No.019233)
                                                      soller@littler.com
                                                      Sarah N. O’Keefe (pro hac vice pending)
                                                      sokeefe@littler.com
                                                      Camelback Esplanade
                                                      2425 East Camelback Road. Suite 900
                                                      Phoenix, AZ 85016
                                                      602.474.3600 (Telephone)
                                                      602.957.1801 (Facsimile)

                                                      ATTORNEYS FOR DEFENDANT
                                                      THE GEO GROUP INC.


I hereby certify that I electronically transmitted
the foregoing document to the Clerk’s Office
using the CM/ECF System for filing and
transmittal of a Notice of Electronic Filing to the
following CM/ECF registrants this 14th day of
February, 2020:

Donald G. Gilpin
Christopher P. Machin
Gilpin Law Firm, LLC
6100 Indian School Road NE, Suite 115
Albuquerque, New Mexico 87110


/s/ Sara Jurecki
4830-5050-9746.1 059218.1408




                                                   -6-
